Stephens, J.
1. The grounds of the amendment to the motion for a new trial contain exceptions only to certain excerpts froni the charge of the court, which are substantially the same, if not identical, with the excerpts from the charge excepted to in the case of Ocilla Southern R. *683Co. v. McInvale, 26 Ga. App. 106 (105 S. E. 451), which was a suit for personal injuries by another plaintiff against the same defendant, growing out of the same transaction. The exceptions to the charge in the case under review are therefore controlled by the rulings in that case.
Decided June 14, 1922.
Action for damages; from Ben Hill superior court — Judge Gower. May 17, 1921.
Wall & Grantham, Quincey & Rice, for plaintiff in error.
Eldridge Cutts, A. J. & J. C. McDonald, contra.
2. This being a suit to recover for the homicide of the father of the plaintiffs, and the evidence authorizing the inference that the negligence of the defendant railway company was the proximate cause of his death, and not demanding the inference that his death was caused by his own negligence in driving an automobile across a railroad crossing in sight of an approaching train, this court can not hold that a verdict for the defendant was as a matter of law demanded.
3. Th& verdict rendered for the plaintiff was authorized by the law and the evidence. Judgment affirmed.
Jenlwns, P. J., and Hill, J., concur.